DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/03/2022 has been entered. Claims 1 - 3 have been amended. Claims 1 - 3 are pending in the application.

Response to Arguments
Applicant's arguments filed 01/03/2022, have been fully considered and entered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Please note: for the double patent, is overcome by TD filled 1/03/2022, otherwise the double patent will be hold in view COBAN et al. (US 20140003532 A1), as will be explained below on the 103 section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable by HELLE et al. (US 20130287116 A1) hereinafter HELLE in view of JIN et al. (KR 20130031078 A) hereinafter JIN and further in view of COBAN et al. (US 20140003532 A1), hereinafter COBAN.
Regarding claim 1
HELLE teaches a video decoding method ([0009], Fig. 4) comprising: 
obtaining, from a bitstream, encoding order information (a method for decoding a bitstream signaling one of supported partitioning patterns for a current block of a picture may have the steps of: if the signaled one of the supported partitioning patterns specifies a subdivision of the current block into two or more block partitions [0009]; Fig. 6), indicating a decoding order of at least two “sub-blocks” coding units split from a current coding unit, the at least two coding units including horizontally neighboring coding units; determining a decoding order of the at least two coding units based on the encoding order information, and decoding the horizontally neighboring coding units (the encoder introducing subdivision information into the bitstream in order to subdivide picture 20 into the blocks 40, the decoder 80 may be configured to recover the subdivision of picture 20 into such coding blocks 40 according to the subdivision information in the bitstream 30.   … FIG. 5A also shows the coding order among the partitions thus defined…..  [0042]-[0051]; Fig. 5A-5B).
HELLE did not explicitly teach a right coding unit is decoded prior to a left coding unit; and determining a context model for the current coding unit based on whether a width or a height of the adjacent coding unit is greater than a width or a height of the current coding; obtaining, from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit. 
JIN teaches a right coding unit is decoded prior to a left coding unit, the entropy decoding for the left coding unit is performed based on context information of the right coding unit of the current coding unit (Block scan order of first scanning sub-blocks in a specific order, which includes decoding/encoding right block/sub-block before left block/sub-block [0060]; Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of JIN to the teachings of HELLE. The motivation for such an addition would be to improve advantage in that prediction accuracy and encoding efficiency (JIN [0020]).
The combination of HELLE and JIN did not explicitly teach determining a context model for the current coding unit based on whether a width or a height of the adjacent/previously decoded coding unit is greater than a width or a height of the current coding; obtaining, from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit. 
COBAN teaches determining a context model for the current coding unit based on whether a width or a height of the adjacent/previously decoded coding unit is greater than a width or a height of the current coding; obtaining (represent the current depth), from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit (the CU split flag context as follows: uiCtx=splitFlagLeftCU+((uiDepth>>1)<<1); (2)  where uiDepth is the depth of the current CU whose split flag value is being coded. The symbol >> denotes a bit-wise right shift while the symbol << denotes a bit-wise left shift. The depth of the current CU (i.e., the value of uiDepth) may have four values: 0, 1, 2, and 3 [0064][0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of COBAN to the teachings of HELLE and JIN. The motivation for COBAN [0065]).

Regarding claim 2 “decoding device” [0007], claim 3 “encoding method” [0010], are rejected under the same reasoning as claim 1, where HELLE teaches encoder/decoder device/method ([0007]-[0011]; Fig. 3; Fig. 4).

Conclusion
References found but not used: 
Chuang (US 20180109814 A1) [Fig. 1) teaches symmetrical and unsymmetrical block splitting and can be used, instead of HELLE. 
Amin Zheng, Oscar C. Au, Yuan Yuan, Haitao Yang, Jiahao Pang, Yonggen Ling, “INTRA PREDICTION WITH ADAPTIVE CU PROCESSING ORDER IN HEVC”, IEEE International Conference on Image Processing (ICIP), pp. 3724-3728, 2014 (Fig. 4), teaches adaptive processing order “right-left order” and can be used instead of JIN.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419